Title: Thomas Jefferson to Henry Foxall, 31 October 1811
From: Jefferson, Thomas
To: Foxall, Henry


          
            
                  Dear Sir 
                   
                     Monticello 
                     Oct. 31. 11.
            
		   
		   
		   
		   
		  Your favor of the 12th has been duly recieved, and I am glad to learn that you have made the Swedish stove. I have no doubt it will repay your expences well after it shall become known. it’s high 
                  
                  estimation in Europe authorises the same here, & to presume it will become general. I do expect that the stile of plain panneled work in which you have executed it, is probably neater than more complicated
			 ornaments. I
			 shall be glad to have one of them sent to me, by the way of Richmond, & to the address of my correspondents there, Gibson & Jefferson. I shall need about 20. feet of pipe, and three elbows, which these cannot be obtained here, & must therefore come with the stove. I would wish the whole packed in boxes not too heavy to be handled by two men. the expence of boxes is less than the
			 risk of loss & injury passing thro’ so many hands by the way. the advancing season will make the early reciept the more acceptable. I salute you with assurances of my great esteem & respect.
            
              Th:
              Jefferson
          
          
            P.S. where the pipe passes thro’ an upper floor what has been found the best way of securing the floor against taking fire from the heat of the pipe?
          
        